DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.
 
Response to Arguments
3.	Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. 
Regarding claims 1, 23 and 29, as to Applicant’s arguments, the Examiner respectfully submits that prior art Hwang has been removed, new prior art Yang et al. (US 20190097772 A1) is applied.   
Further regarding claim 29, as to Applicant’s arguments, the Examiner respectfully submits that the new limitation recites “on a first UE beam, formed by an antenna array…on a second UE beam, formed by an antenna array”, however there can be one antenna array for forming the beams or different sets of antenna arrays for forming the beams.  Xu discloses in figures 6 and 13, [0077], [0046], each of antennas . 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1-5, 23-24, 26-27, 29-34 and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. “Xu” (US Pub 2014/0036809 A1) in view of Chen et al. “Chen” (US Pub 2013/0250875 A1), Takeda et al. “Takeda” (US Pub 2014/0219232 A1) and Yang et al. “Yang” (US 2019/0097772 A1). 
Consider claim 1, Xu discloses ([0077]-[0086], [0090]) A method of a UE (User Equipment) for transmitting UL (Uplink) RS (Reference Signal), comprising: 
receiving, from a network node, a configuration of a UL RS (figures 13 and 14, DCI trigger 1402_2);
receiving, from the network node, a configuration of a RS (figures 13 and 14, DCI trigger 1402_1); 
deriving, by the UE, a first transmit power of the UL RS based on a first power control mechanism ([0077], [0033], [0045], [0094], the eNB), wherein derivation of the first transmit power based on the first power control mechanism comprises a close-loop power control (PC) adjustment state of an uplink data channel ([0079] power control loop for a first A-SRS tied to a PUSCH PC); 
deriving, by the UE, a second transmit power of the RS based on a second power control mechanism ([0077], [0079]), wherein derivation of the second transmit power based on the second power control mechanism does not comprise the close-loop power control adjustment state of the uplink data channel ([0079] “the second A-SRS having a separate closed loop PC not tied to the PUSCH PC”, which may be used for downlink beamforming as one of listed purposes in [0077]); 
transmitting, from the UE to the network node ([0033], [0045], the eNB, [0078], [0080] RRH2 1204), the UL RS with the first transmit power derived from the close-loop power control adjustment state ([0081]); and 
transmitting, from the UE to the network node, the RS with the second transmit power not derived from the close-loop power control adjustment state ([0079] “the second A-SRS having a separate closed loop PC not tied to the PUSCH PC”, [0081], figure 13: the second independent A-SRS is identified and sent to the eNB which is mentioned in [0033], [0045], [0078], [0080]). 
Xu does not explicitly mention the RS (DL CoMP RS) is also received by RRH2 1204 which is receiving the UL RS. 
Chen discloses (Abstract, figures 9 and 14, [0132], [0164] and [0165]) at least two reference signals (RS) with separate power controls are transmitted from a UE to a same network node/access point.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Chen into the art of Xu as to include separate power control on different SRS transmitted to a same network node to improve signal quality.  
Xu and Chen do not specifically mention the UL RS is for channel measurement.  
However power-controlled UL RS for channel measurement is disclosed by Takeda ([0112]-[0117]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Takeda into the art of Xu as modified by Chen as to enhance channel quality for nearby base stations.
Xu in combination with Chen and Takeda does not specifically mention the RS is for beam management; transmitting the beam management RS on a first UE beam, formed by an antenna array, with the second transmit power; transmitting, the beam management RS on a second UE beam, formed by the antenna array, with the second transmit power.  
Yang discloses ([0092], [0122]: SRS signals or short-SRS signals transmitted for UL-beam scanning purposes may all be configured to be transmitted at the same power) a UL RS for beam management, and transmitting the beam management RS on a first UE beam, formed by an antenna array, with a transmit power; transmitting, the beam management RS on a second UE beam, formed by the antenna array, with the transmit power.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Yang into the art of Xu as modified by Chen and Takeda as to enhance channel quality using selected directional beams. 
Consider claim 2, Xu in combination with Chen, Takeda and Yang substantially teaches the limitation of claim 1, Xu further discloses wherein the uplink data channel is Physical Uplink Shared Channel (PUSCH) ([0078] uplink transmission to RRH2 1204). 
Consider claim 3, Xu in combination with Chen, Takeda and Yang substantially teaches the limitation of claim 1, Xu further discloses comprising: receiving a first TPC (Transmit Power Control) command from the network node (figure 14), wherein the first TPC command is applied to the first power control mechanism of the UL channel measurement RS and is applied to the uplink data channel; and receiving a second TPC command from the network node (figure 14), wherein the second TPC command is applied to the second power control mechanism of the beam management RS and is neither applied to the uplink data channel nor the first power control mechanism of the UL channel measurement RS ([0079], [0081], figures 13 and 14). 
Consider claim 4, Xu in combination with Chen, Takeda and Yang substantially teaches the limitation of claim 1, Xu further discloses wherein derivation of the first transmit power based on the first power control mechanism uses pathloss derivation of the uplink data channel ([0085], figure 13).  
Consider claim 5, Xu in combination with Chen, Takeda and Yang substantially teaches the limitation of claim 1, Xu further discloses wherein the UL channel measurement RS is sounding reference signal and the beam management RS is sounding reference signal ([0079], [0081], figure 13, SRS=Sounding Reference Signal).  
Consider claim 23, Xu discloses ([0077]-[0086], [0090]) A method of a network node, comprising: 
transmitting, from the network node, a first TPC (Transmit Power Control) command via a first downlink control signaling to a UE (User Equipment) (figures 13 and 14), wherein the first TPC command is applied to a first power control mechanism for deriving a first transmit power of a UL (Uplink) RS (Reference Signal) ([0079] power control loop for a first A-SRS tied to a PUSCH PC) and is applied to an uplink data channel ([0079], [0081], figures 13 and 14) ([0077], [0033], [0045], [0094], for the eNB); 
transmitting, from the network node, a second TPC command via a second downlink control signaling to the UE (figures 13 and 14), wherein the second TPC command is applied to a second power control mechanism for deriving a second transmit power of a RS ([0079] the second A-SRS having a separate closed loop PC for DL CoMP, not tied to the PUSCH PC) and is neither applied to the uplink data channel nor the first power control mechanism of the UL RS ([0079], [0081], figures 13 and 14) (actions listed in [0077], [0033], [0045], [0094], for the eNB);  
receiving the UL RS from the UE ([0078], [0080]); and 
receiving the RS from the UE ([0078], [0080]). 
Xu does not explicitly mention the RS (DL CoMP RS) is also received by RRH2 1204 (the network node) which is receiving the UL RS. 
Chen discloses (Abstract, figures 9 and 14, [0132], [0164] and [0165]) at least two reference signals (RS) with separate power controls are transmitted from a UE to a same network node/access point.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Chen into the art of Xu as to include separate power control on different SRS transmitted to a same network node to improve signal quality.  
Xu and Chen do not specifically mention the UL RS is for channel measurement, performing the UL channel measurement. 
However power-controlled UL RS for performing UL channel measurement is disclosed by Takeda ([0112]-[0117]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Takeda into the art of Xu as modified by Chen as to enhance channel quality for nearby base stations.
Xu in combination with Chen and Takeda does not specifically mention the RS is for beam management; performing the beam management based on receiving the beam management RS from the UE via a first beam associated with an antenna array and receiving the beam management RS from the UE via a second beam associated with the antenna array. 
Yang discloses ([0092], [0122]: SRS signals or short-SRS signals transmitted for UL-beam scanning purposes may all be configured to be transmitted at the same power) a UL RS for beam management, performing the beam management based on receiving the beam management RS from the UE via a first beam associated with an antenna array and receiving the beam management RS from the UE via a second beam associated with the antenna array. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Yang into the art of Xu as modified by Chen and Takeda as to enhance channel quality for base stations using selected directional beams. 
Consider claim 24, Xu in combination with Chen, Takeda and Yang substantially teaches the limitation of claim 23, Xu further discloses comprising: wherein derivation of the first transmit power based on the first power control mechanism is associated with a close-loop power control adjustment state of the uplink data channel; and wherein derivation of the second transmit power based on the second power control mechanism is not associated with the close-loop power control adjustment state of the uplink data channel ([0078], [0079]).
Consider claim 26, Xu in combination with Chen, Takeda and Yang substantially teaches the limitation of claim 23, Xu further discloses wherein derivation of the first transmit power based on the first power control mechanism uses pathloss derivation of the uplink data channel ([0085], figure 13).  
Consider claim 27, Xu in combination with Chen, Takeda and Yang substantially teaches the limitation of claim 23, Xu further discloses wherein the UL channel measurement RS is sounding reference signal and the beam management RS is sounding reference signal ([0079], [0081], figure 13, SRS=Sounding Reference Signal).  
Consider claim 29, see response to claim 1 for similar limitations, further Xu discloses a User Equipment (UE), comprising: a control circuit; a processor installed in the control circuit; and a memory installed in the control circuit and operatively coupled to the processor (figure 6); Xu further discloses in figures 6 and 13, [0077], [0046], each of antennas 652 has an individual beam, different portions/subsets of multiple antennas 652 formed different sub beams, thus Xu discloses transmit the RS on a first UE beam formed by an antenna array with the first transmit power (e.g. sub-beam from first half of antennas 652); transmit the RS on a second UE beam formed by an antenna array with the first transmit power (sub-beam from second half of antennas 652).    
Consider claim 30, Xu in combination with Chen, Takeda and Yang substantially teaches the limitation of claim 29, Xu further discloses wherein the uplink data channel is Physical Uplink Shared Channel (PUSCH) ([0078]). 
Consider claim 31, Xu in combination with Chen, Takeda and Yang substantially teaches the limitation of claim 29, Xu further discloses wherein the processor is further configured to execute the program code stored in the memory to: receive a first TPC (Transmit Power Control) command from the network node (figure 14), wherein the first TPC command is applied to the first power control mechanism of the UL channel measurement RS and is applied to the uplink data channel; and receive a second TPC command from the network node (figure 14), wherein the second TPC command is applied to the second power control mechanism of the beam management RS and is neither applied to the uplink data channel nor the first power control mechanism of the UL channel measurement RS ([0079], [0081], figures 13 and 14).
Consider claim 32, Xu in combination with Chen, Takeda and Yang substantially teaches the limitation of claim 29, Xu further discloses wherein derivation of the first transmit power based on the first power control mechanism uses pathloss derivation of the uplink data channel ([0085], figure 13).    
Consider claim 33, Xu in combination with Chen, Takeda and Yang substantially teaches the limitation of claim 29, Xu further discloses wherein the UL channel measurement RS is sounding reference signal and the beam management RS is sounding reference signal ([0079], [0081], figure 13, SRS=Sounding Reference Signal).  
Consider claim 34, Xu in combination with Chen, Takeda and Yang substantially teaches the limitation of claim 29, Xu further discloses wherein the beam management RS is a periodic UL sounding signal ([0103]).
Consider claim 36, Xu in combination with Chen, Takeda and Yang substantially teaches the limitation of claim 23, Takeda discloses wherein the UL channel measurement RS is at least one of configured or transmitted on a UE beam linked with a qualified network beam ([0040], [0045], [0049], communication between an antenna beam of UE and an antenna beam of base station). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Takeda into the art of Xu as modified by Chen, Takeda and Yang as to enhance channel quality between base station and UE. 
Consider claim 37, Xu in combination with Chen, Takeda and Yang substantially teaches the limitation of claim 23, Yang discloses wherein performing the beam management comprises at least one of detecting or tracking at least one of one or more qualified network beams or one or more qualified UE beams ([0092], [0122]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Yang into the art of Xu as modified by Chen, Takeda and Yang as to enhance channel quality between base station and UE. 
Consider claim 38, Xu in combination with Chen, Takeda and Yang substantially teaches the limitation of claim 1, Takeda discloses wherein the UL channel measurement RS is a UL RS for facilitating UL channel measurement ([0003], [0117]) and Yang discloses the beam management RS is a UL RS for facilitating beam management ([0092], [0122]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Takeda into the art of Xu as modified by Chen, Takeda and Yang as to enhance channel quality for nearby base stations.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Yang into the art of Xu as modified by Chen, Takeda and Yang as to enhance channel quality between base station and UE. 
Consider claim 39, see response to claim 38 for similar limitations. 
Consider claim 40, Xu in combination with Chen, Takeda and Yang substantially teaches the limitation of claim 1, Xu discloses wherein the UL channel measurement RS is transmitted on a third UE beam, the method further comprising: transmitting, from the UE to the network node, the UL channel measurement RS on a fourth UE beam with the first transmit power (Xu: figure 6, [0077], [0046], different portions of multiple antennas 652 formed different sub beams). 

Conclusion
9.	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Rui Meng Hu/
R.H./rh
November 22, 2021



/MARISOL FIGUEROA/Primary Examiner, Art Unit 2643